Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT is made and entered into as of September 9,
2003 by and between Intraware, Inc., a Delaware corporation (“Company”), and
each of the purchasers listed on Schedule I hereto (each a “Buyer” and
collectively the “Buyers”), in connection with the Common Stock Purchase
Agreement dated September 9, 2003 (the “Purchase Agreement”), by and between the
Company and the Buyers.

 


SECTION 1.                                DEFINITIONS.  CAPITALIZED TERMS USED
HEREIN WITHOUT DEFINITION HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE
PURCHASE AGREEMENT.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:


 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close.

 

“Effectiveness Period” shall mean the period of time between the Filing Deadline
Date and the Effectiveness Termination Date.

 

“Common Stock” means the shares of common stock, $0.0001 par value, of the
Company.

 

“Company” has the meaning set forth in the first paragraph of this Agreement and
also includes the Company’s successors.

 

“Deferral Notice” has the meaning set forth in Section 3(f) hereof.

 

“Deferral Period” has the meaning set forth in Section 3(f) hereof.

 

“Effectiveness Termination Date” means the date after which all of the Shares,
then held by the Buyer, may be sold within a three month period pursuant to Rule
144 of the Securities Act without regard to volume limitations.

 

“Closing” has the meaning set forth in the Purchase Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Holder” means any Buyer, any transferee or assignee thereof to whom any Buyer
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 7 and any transferee or
assignee thereof to whom a transferee or assignee assigns its rights under this
Agreement and who agrees to become bound by the provisions of this Agreement in
accordance with Section 7.

 

 

--------------------------------------------------------------------------------


 

“Losses” has the meaning set forth in Section 6(a) hereof.

 

“Material Event” has the meaning set forth in Section 3(f) hereof.

 

“Purchase Agreement” has the meaning set forth the first paragraph of this
Agreement.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means the Common Stock purchased by the Buyers under
the Purchase Agreement, and any security issued with respect thereto upon any
stock dividend, split or similar event.

 

“Registration Statement” means the registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

SECTION 2.                                SHELF REGISTRATION.

 


(A)                                  THE COMPANY SHALL PREPARE OR CAUSE TO BE
PREPARED, AND USE BEST EFFORTS TO FILE OR TO CAUSE TO BE FILED WITH THE SEC, BY
THE DATE (THE “FILING DEADLINE DATE”) FORTY-FIVE (45) DAYS AFTER THE CLOSING, A
REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A DELAYED OR CONTINUOUS
BASIS PURSUANT TO RULE 415 OF THE SECURITIES ACT REGISTERING THE RESALE FROM
TIME TO TIME BY THE HOLDERS OF THE REGISTRABLE SECURITIES.  THE REGISTRATION
STATEMENT SHALL BE ON AN APPROPRIATE FORM PERMITTING REGISTRATION OF SUCH
REGISTRABLE SECURITIES FOR RESALE BY THE HOLDERS IN ACCORDANCE WITH THE METHODS
OF DISTRIBUTION ELECTED BY THE HOLDERS AND SET FORTH IN THE REGISTRATION
STATEMENT.  THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS
PROMPTLY AS IS PRACTICABLE AND WITHIN ONE HUNDRED AND EIGHTY (180) DAYS AFTER
THE FILING DEADLINE DATE, BUT IN NO EVENT LATER THAN THREE HUNDRED AND
SIXTY-FIVE (365) DAYS AFTER THE FILING DEADLINE DATE, AND TO KEEP THE
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE
EXPIRATION OF THE EFFECTIVENESS PERIOD.  AT THE TIME THE REGISTRATION STATEMENT
IS DECLARED EFFECTIVE, THE HOLDERS SHALL BE NAMED AS THE SELLING SECURITYHOLDERS
IN THE REGISTRATION STATEMENT AND THE RELATED PROSPECTUS IN SUCH A MANNER AS TO

 

2

--------------------------------------------------------------------------------


 

permit the Holders to deliver such Prospectus to purchasers of Registrable
Securities in accordance with applicable law.

 


(B)                                 IF THE COMPANY PROPOSES TO REGISTER ANY OF
ITS SECURITIES UNDER THE SECURITIES ACT IN CONNECTION WITH THE PUBLIC OFFERING
OF SUCH SECURITIES SOLELY FOR CASH (OTHER THAN A REGISTRATION ON FORM S-4, FORM
S-8, OR ANY SUCCESSOR OR SIMILAR FORMS, OR THE REGISTRATION STATEMENT FILED
PURSUANT TO THE REGISTRATION RIGHTS AGREEMENTS DATED AUGUST 12, 2002, BY AND
BETWEEN THE COMPANY AND ZOMAX INCORPORATED), IT WILL PROMPTLY, BUT NOT LATER
THAN TWENTY-ONE (21) DAYS BEFORE THE ANTICIPATED DATE OF FILING SUCH
REGISTRATION STATEMENT, GIVE WRITTEN NOTICE TO THE HOLDERS.  UPON THE WRITTEN
REQUEST OF ANY OF THE HOLDERS MADE WITHIN FOURTEEN (14) DAYS AFTER THE RECEIPT
OF ANY SUCH NOTICE (WHICH REQUEST SHALL SPECIFY THE REGISTRABLE SECURITIES
INTENDED TO BE DISPOSED OF BY ANY SUCH HOLDER AND THE INTENDED METHOD OF
DISTRIBUTION THEREOF), THE COMPANY WILL USE ITS REASONABLE EFFORTS TO EFFECT THE
REGISTRATION UNDER THE SECURITIES ACT OF ALL REGISTRABLE SECURITIES WHICH THE
COMPANY HAS BEEN REQUESTED TO REGISTER BY SUCH HOLDER IN ACCORDANCE WITH THE
INTENDED METHODS OF DISTRIBUTION SPECIFIED IN SUCH REQUEST; PROVIDED, HOWEVER,
THAT (A) IF, AT ANY TIME AFTER GIVING WRITTEN NOTICE OF ITS INTENTION TO
REGISTER ANY SECURITIES AND PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT FILED IN CONNECTION WITH SUCH REGISTRATION, THE COMPANY DETERMINES FOR
ANY REASON NOT TO PROCEED WITH SUCH REGISTRATION, THE COMPANY MAY, AT ITS
ELECTION, GIVE WRITTEN NOTICE OF SUCH DETERMINATION TO THE RELEVANT HOLDERS AND,
THEREUPON, WILL BE RELIEVED OF ITS OBLIGATION TO REGISTER ANY REGISTRABLE
SECURITIES IN CONNECTION WITH SUCH REGISTRATION, AND (B) IN CASE OF A
DETERMINATION BY THE COMPANY TO DELAY REGISTRATION OF ITS SECURITIES, THE
COMPANY WILL BE PERMITTED TO DELAY THE REGISTRATION OF REGISTRABLE SECURITIES
FOR THE SAME PERIOD AS THE DELAY IN REGISTERING SUCH OTHER SECURITIES; PROVIDED,
HOWEVER, THAT THE PROVISIONS OF THIS SECTION 2(B) WILL NOT BE DEEMED TO LIMIT OR
OTHERWISE RESTRICT THE RIGHTS OF THE HOLDERS UNDER SECTION 2(A) OF THIS
AGREEMENT.

 


(C)                                  THE COMPANY SHALL SUPPLEMENT AND AMEND THE
REGISTRATION STATEMENT IF REQUIRED BY THE RULES, REGULATIONS OR INSTRUCTIONS
APPLICABLE TO THE REGISTRATION FORM USED BY THE COMPANY FOR SUCH REGISTRATION
STATEMENT, IF REQUIRED BY THE SECURITIES ACT OR, TO THE EXTENT TO WHICH THE
COMPANY DOES NOT REASONABLY OBJECT, AS REASONABLY REQUESTED BY THE HOLDERS.

 


(D)                                 EACH HOLDER AGREES THAT IF THEY WISH TO SELL
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT AND RELATED
PROSPECTUS, THEY WILL DO SO ONLY IN ACCORDANCE WITH THIS AGREEMENT.

 


SECTION 3.                                REGISTRATION PROCEDURES.  IN
CONNECTION WITH THE REGISTRATION OBLIGATIONS OF THE COMPANY UNDER SECTION 2
HEREOF, THE COMPANY SHALL:

 


(A)                                  UNTIL THE EFFECTIVENESS TERMINATION DATE,
PREPARE AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO FILE WITH THE SEC SUCH
AMENDMENTS AND POST-EFFECTIVE AMENDMENTS TO THE REGISTRATION STATEMENT AS MAY BE
NECESSARY TO KEEP SUCH REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE FOR THE
APPLICABLE PERIOD SPECIFIED IN SECTION 2(A); USE ITS BEST EFFORTS TO CAUSE THE
RELATED PROSPECTUS TO BE SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT, AND
AS SO SUPPLEMENTED TO BE FILED PURSUANT TO RULE 424 (OR ANY SIMILAR PROVISIONS
THEN IN FORCE) UNDER THE SECURITIES ACT; AND USE ITS COMMERCIALLY REASONABLE
EFFORTS TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT APPLICABLE TO IT
WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT UNTIL THE

 

3

--------------------------------------------------------------------------------


 

Effectiveness Termination Date in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement as
so amended or such Prospectus as so supplemented.

 


(B)                                 AS PROMPTLY AS PRACTICABLE GIVE NOTICE TO
THE HOLDERS (I) WHEN THE REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT
HAS BEEN DECLARED EFFECTIVE, (II) OF THE ISSUANCE BY THE SEC OR ANY OTHER
FEDERAL OR STATE GOVERNMENTAL AUTHORITY OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE INITIATION OR THREATENING OF
ANY PROCEEDINGS FOR THAT PURPOSE, (III) OF THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION
FROM QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE, (IV) OF THE OCCURRENCE OF (BUT NOT THE NATURE OF OR DETAILS CONCERNING)
A MATERIAL EVENT AND (V) OF THE DETERMINATION BY THE COMPANY THAT A
POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT WILL BE FILED WITH THE
SEC, WHICH NOTICE MAY, AT THE DISCRETION OF THE COMPANY (OR AS REQUIRED PURSUANT
TO SECTION 3(F)), STATE THAT IT CONSTITUTES A DEFERRAL NOTICE, IN WHICH EVENT
THE PROVISIONS OF SECTION 3(F) SHALL APPLY.

 


(C)                                  USE COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF A
REGISTRATION STATEMENT OR THE LIFTING OF ANY SUSPENSION OF THE QUALIFICATION (OR
EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN
ANY JURISDICTION IN WHICH THEY HAVE BEEN QUALIFIED FOR SALE, IN EITHER CASE AS
PROMPTLY AS PRACTICABLE.

 


(D)                                 DURING THE EFFECTIVENESS PERIOD, DELIVER TO
ANY HOLDER IN CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT, WITHOUT CHARGE, AS MANY COPIES OF THE PROSPECTUS OR
PROSPECTUSES RELATING TO SUCH REGISTRABLE SECURITIES (INCLUDING EACH PRELIMINARY
PROSPECTUS) AND ANY AMENDMENT OR SUPPLEMENT THERETO AS ANY HOLDER MAY REASONABLY
REQUEST; AND THE COMPANY HEREBY CONSENTS (EXCEPT DURING SUCH PERIODS THAT A
DEFERRAL NOTICE IS OUTSTANDING AND HAS NOT BEEN REVOKED) TO THE USE OF SUCH
PROSPECTUS OR EACH AMENDMENT OR SUPPLEMENT THERETO BY THE HOLDERS IN CONNECTION
WITH ANY OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY SUCH
PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO IN THE MANNER SET FORTH
THEREIN.

 


(E)                                  PRIOR TO ANY PUBLIC OFFERING OF THE
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT, REGISTER OR
QUALIFY OR COOPERATE WITH THE HOLDERS IN CONNECTION WITH THE REGISTRATION OR
QUALIFICATION (OR EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION) OF SUCH
REGISTRABLE SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS
OF SUCH JURISDICTIONS WITHIN THE UNITED STATES AS THE HOLDERS REASONABLY REQUEST
IN WRITING; PRIOR TO ANY PUBLIC OFFERING OF THE REGISTRABLE SECURITIES PURSUANT
TO THE REGISTRATION STATEMENT, KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR
EXEMPTION THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD IN CONNECTION
WITH THE HOLDERS’ OFFER AND SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH
REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM) AND DO ANY AND ALL OTHER
ACTS OR THINGS NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION IN SUCH
JURISDICTIONS OF SUCH REGISTRABLE SECURITIES IN THE MANNER SET FORTH IN THE
REGISTRATION STATEMENT AND THE RELATED PROSPECTUS; PROVIDED, THAT THE COMPANY
WILL NOT BE REQUIRED TO (I) QUALIFY AS A FOREIGN CORPORATION OR AS A DEALER IN
SECURITIES IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO
QUALIFY BUT FOR THIS AGREEMENT OR (II) TAKE ANY ACTION THAT WOULD SUBJECT IT TO
GENERAL SERVICE OF PROCESS IN SUITS OR TO TAXATION IN ANY SUCH JURISDICTION
WHERE IT IS NOT THEN SO SUBJECT.

 

4

--------------------------------------------------------------------------------


 


(F)                                    UPON (A) THE ISSUANCE BY THE SEC OF A
STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE
INITIATION OF PROCEEDINGS WITH RESPECT TO THE REGISTRATION STATEMENT UNDER
SECTION 8(D) OR 8(E) OF THE SECURITIES ACT, (B) THE OCCURRENCE OF ANY EVENT OR
THE EXISTENCE OF ANY FACT (A “MATERIAL EVENT”) AS A RESULT OF WHICH THE
REGISTRATION STATEMENT SHALL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR ANY PROSPECTUS SHALL CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, OR (C) THE
OCCURRENCE OR EXISTENCE OF ANY PENDING EXTRAORDINARY CORPORATE DEVELOPMENT,
PUBLIC FILING WITH THE SEC OR OTHER SIMILAR MATERIAL EVENT WITH RESPECT TO THE
COMPANY THAT, IN THE REASONABLE DISCRETION OF THE COMPANY AND AFTER RECEIPT OF
ADVICE OF OUTSIDE LEGAL COUNSEL, MAKES IT APPROPRIATE TO SUSPEND THE
AVAILABILITY OF THE REGISTRATION STATEMENT AND THE RELATED PROSPECTUS, COMPANY
SHALL (I) IN THE CASE OF CLAUSE (B) ABOVE, SUBJECT TO THE NEXT SENTENCE, AS
PROMPTLY AS PRACTICABLE PREPARE AND FILE, IF NECESSARY PURSUANT TO APPLICABLE
LAW, A POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION STATEMENT OR A SUPPLEMENT
TO THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR
FILE ANY OTHER REQUIRED DOCUMENT THAT WOULD BE INCORPORATED BY REFERENCE INTO
SUCH REGISTRATION STATEMENT AND PROSPECTUS SO THAT SUCH REGISTRATION STATEMENT
DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, AND SUCH PROSPECTUS DOES NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND, IN THE CASE OF A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT, SUBJECT TO THE NEXT
SENTENCE, USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE IT TO BE DECLARED
EFFECTIVE AS PROMPTLY AS IS PRACTICABLE, AND (II) GIVE NOTICE TO THE HOLDERS
THAT THE AVAILABILITY OF THE REGISTRATION STATEMENT IS SUSPENDED (A “DEFERRAL
NOTICE”) AND, UPON RECEIPT OF ANY DEFERRAL NOTICE, THE HOLDERS AGREE NOT TO SELL
ANY REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT UNTIL THE
HOLDERS’ RECEIPT OF COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS PROVIDED
FOR IN CLAUSE (I) ABOVE, OR UNTIL IT IS ADVISED IN WRITING BY THE COMPANY THAT
THE PROSPECTUS MAY BE USED, AND HAS RECEIVED COPIES OF ANY ADDITIONAL OR
SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED INCORPORATED BY REFERENCE
IN SUCH PROSPECTUS.  THE COMPANY WILL USE COMMERCIALLY REASONABLE EFFORTS TO
ENSURE THAT THE USE OF THE PROSPECTUS MAY BE RESUMED (X) IN THE CASE OF CLAUSE
(A) ABOVE, AS PROMPTLY AS IS PRACTICABLE, (Y) IN THE CASE OF CLAUSE (B) ABOVE,
AS SOON AS, IN THE REASONABLE DISCRETION OF THE COMPANY AND AFTER RECEIPT OF
ADVICE OF OUTSIDE LEGAL COUNSEL, PUBLIC DISCLOSURE OF SUCH MATERIAL EVENT WOULD
NOT BE PREJUDICIAL TO OR CONTRARY TO THE INTERESTS OF THE COMPANY OR, IF
NECESSARY TO AVOID UNREASONABLE BURDEN OR EXPENSE, AS SOON AS PRACTICABLE
THEREAFTER AND (Z) IN THE CASE OF CLAUSE (C) ABOVE, AS SOON AS, IN THE
REASONABLE DISCRETION OF THE COMPANY AND AFTER RECEIPT OF ADVICE OF OUTSIDE
LEGAL COUNSEL, SUCH SUSPENSION IS NO LONGER APPROPRIATE  (SUCH PERIOD, DURING
WHICH THE AVAILABILITY OF THE REGISTRATION STATEMENT AND ANY PROSPECTUS IS
SUSPENDED BEING A “DEFERRAL PERIOD”).  NOTWITHSTANDING THE FOREGOING, NO
DEFERRAL PERIOD INSTITUTED PURSUANT TO CLAUSE (B) OR CLAUSE (C) ABOVE SHALL LAST
FOR A PERIOD OF TIME IN EXCESS OF THIRTY (30) DAYS FROM THE DATE OF THE MATERIAL
EVENT OR OTHER OCCURRENCE OR STATE OF FACTS ON ACCOUNT OF WHICH SUCH DEFERRAL
PERIOD IS INSTITUTED, AND THE COMPANY SHALL INSTITUTE NO MORE THAN ONE (1)
DEFERRAL PERIOD IN THE AGGREGATE PURSUANT TO CLAUSES (B) AND (C) ABOVE IN ANY
CONSECUTIVE TWELVE (12) MONTH PERIOD.

 

5

--------------------------------------------------------------------------------


 


SECTION 4.                                HOLDERS’ OBLIGATIONS.  EACH HOLDER
AGREES, BY ACQUISITION OF THE REGISTRABLE SECURITIES, THAT IT SHALL NOT BE
ENTITLED TO SELL ANY OF SUCH REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT OR TO RECEIVE A PROSPECTUS RELATING THERETO, UNLESS SUCH HOLDER HAS
FURNISHED THE COMPANY WITH ALL INFORMATION REQUIRED TO BE DISCLOSED IN ORDER TO
MAKE THE INFORMATION PREVIOUSLY FURNISHED TO THE COMPANY BY SUCH HOLDER NOT
MISLEADING AND ANY OTHER INFORMATION REGARDING SUCH HOLDER AND THE DISTRIBUTION
OF SUCH REGISTRABLE SECURITIES AS THE COMPANY MAY FROM TIME TO TIME REASONABLY
REQUEST.  ANY SALE OF ANY REGISTRABLE SECURITIES BY ANY HOLDER SHALL CONSTITUTE
A REPRESENTATION AND WARRANTY BY SUCH HOLDER THAT THE INFORMATION RELATING TO
SUCH HOLDER AND ITS PLAN OF DISTRIBUTION IS AS SET FORTH IN THE PROSPECTUS
DELIVERED BY SUCH HOLDER IN CONNECTION WITH SUCH DISPOSITION, THAT SUCH
PROSPECTUS DOES NOT AS OF THE TIME OF SUCH SALE CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT RELATING TO OR PROVIDED BY SUCH HOLDER OR RELATING TO ITS PLAN
OF DISTRIBUTION AND THAT SUCH PROSPECTUS DOES NOT AS OF THE TIME OF SUCH SALE
OMIT TO STATE ANY MATERIAL FACT RELATING TO OR PROVIDED BY SUCH HOLDER OR
RELATING TO ITS PLAN OF DISTRIBUTION NECESSARY TO MAKE THE STATEMENTS IN SUCH
PROSPECTUS, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.

 


SECTION 5.                                REGISTRATION EXPENSES.  THE COMPANY
SHALL BEAR ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE BY
THE COMPANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ALL REGISTRATION AND FILING FEES, FEES WITH RESPECT TO FILINGS
REQUIRED TO BE MADE WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.,
FEES AND EXPENSES OF COMPLIANCE WITH SECURITIES OR BLUE SKY LAWS, PRINTING
EXPENSES, MESSENGER, TELEPHONE AND DISTRIBUTION EXPENSES ASSOCIATED WITH THE
PREPARATION AND DISTRIBUTION OF ANY REGISTRATION STATEMENT, ALL FEES AND
EXPENSES ASSOCIATED WITH THE LISTING OF ANY REGISTRABLE SECURITIES ON ANY
SECURITIES EXCHANGE OR EXCHANGES, THE FEES AND DISBURSEMENTS OF COUNSEL FOR THE
COMPANY AND ITS ACCOUNTANTS, ANY UNDERWRITING FEES).  NOTWITHSTANDING THE
PROVISIONS OF THIS SECTION 5, THE SELLER OF REGISTRABLE SECURITIES SHALL PAY ALL
UNDERWRITING FEES AND EXPENSES, SELLING COMMISSIONS AND STOCK TRANSFER AND
DOCUMENTARY STAMP TAXES, IF ANY, APPLICABLE TO ANY REGISTRABLE SECURITIES
REGISTERED AND SOLD BY SUCH SELLER AND ALL REGISTRATION EXPENSES TO THE EXTENT
THE COMPANY IS PROHIBITED FROM PAYING SUCH EXPENSES UNDER APPLICABLE LAW.

 


SECTION 6.                                INDEMNIFICATION.

 


(A)                                  INDEMNIFICATION BY THE COMPANY.  THE
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EACH HOLDER AND EACH PERSON, IF ANY,
WHO CONTROLS ANY HOLDER (WITHIN THE MEANING OF EITHER SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT) FROM AND AGAINST ANY LOSSES,
LIABILITIES, CLAIMS, DAMAGES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ANY
LEGAL OR OTHER EXPENSES REASONABLY INCURRED IN CONNECTION WITH DEFENDING OR
INVESTIGATING ANY SUCH ACTION OR CLAIM) (COLLECTIVELY, “LOSSES”), ARISING OUT OF
OR BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN THE REGISTRATION STATEMENT OR PROSPECTUS OR IN ANY AMENDMENT
OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR
BASED UPON ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE LIABLE TO ANY
HOLDER IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSSES ARISE OUT OF OR ARE
BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT CONTAINED IN OR
OMISSION OR ALLEGED OMISSION FROM ANY OF SUCH DOCUMENTS IN RELIANCE UPON AND IN
CONFORMITY WITH ANY OF THE INFORMATION

 

6

--------------------------------------------------------------------------------


 

relating to such Holder furnished to the Company in writing by such Holder
expressly for use therein; provided further that the indemnification contained
in this paragraph shall not inure to the benefit of any Holder of Registrable
Securities (or to the benefit of any person controlling any Holder) on account
of any such Losses arising out of or based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in any preliminary
prospectus to the extent that a prospectus relating to such Registrable
Securities was required to be delivered by any Holder under the Securities Act,
if either (A) (i) such Holder failed to send or deliver a copy of the Prospectus
with or prior to the delivery of written confirmation of the sale by such Holder
to the person asserting the claim from which such Losses arise and (ii) the
Prospectus would have corrected such untrue statement or alleged untrue
statement or such omission or alleged omission, or (B) (x) such untrue statement
or alleged untrue statement, omission or alleged omission is corrected in an
amendment or supplement to the Prospectus and (y) having previously been
furnished by or on behalf of the Company with copies of the Prospectus as so
amended or supplemented, such Holder thereafter fails to deliver such Prospectus
as so amended or supplemented, with or prior to the delivery of written
confirmation of the sale of a Registrable Security to the person asserting the
claim from which such Losses arise.

 


(B)                                 INDEMNIFICATION BY HOLDER.  EACH HOLDER
AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY AND ITS RESPECTIVE DIRECTORS
AND OFFICERS, AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY (WITHIN THE
MEANING OF EITHER SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE
ACT), FROM AND AGAINST ALL LOSSES ARISING OUT OF OR BASED UPON ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT OR PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO
OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR BASED UPON ANY OMISSION
OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, TO THE
EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND IN
CONFORMITY WITH INFORMATION FURNISHED TO THE COMPANY IN WRITING BY SUCH HOLDER,
WHICH RELATES SOLELY TO SUCH HOLDER.

 


(C)                                  CONDUCT OF INDEMNIFICATION PROCEEDINGS.  IN
CASE ANY PROCEEDING (INCLUDING ANY GOVERNMENTAL INVESTIGATION) SHALL BE
INSTITUTED INVOLVING ANY PERSON IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT
PURSUANT TO EITHER OF THE TWO PRECEDING PARAGRAPHS, SUCH PERSON (THE
“INDEMNIFIED PARTY”) SHALL PROMPTLY NOTIFY THE PERSON AGAINST WHOM SUCH
INDEMNITY MAY BE SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING AND THE
INDEMNIFYING PARTY, UPON REQUEST OF THE INDEMNIFIED PARTY, SHALL RETAIN COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY TO REPRESENT THE INDEMNIFIED
PARTY AND ANY OTHERS THE INDEMNIFYING PARTY MAY DESIGNATE IN SUCH PROCEEDING AND
SHALL PAY THE REASONABLE FEES AND DISBURSEMENTS OF SUCH COUNSEL RELATED TO SUCH
PROCEEDING.  IN ANY SUCH PROCEEDING, ANY INDEMNIFIED PARTY SHALL HAVE THE RIGHT
TO RETAIN ITS OWN COUNSEL, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT
THE EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS (I) THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE MUTUALLY AGREED TO THE RETENTION OF SUCH COUNSEL OR
(II) THE NAMED PARTIES TO ANY SUCH PROCEEDING (INCLUDING ANY IMPLEADED PARTIES)
INCLUDE BOTH THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY AND REPRESENTATION
OF BOTH PARTIES BY THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR
POTENTIAL DIFFERING INTERESTS BETWEEN THEM.  IT IS UNDERSTOOD THAT THE
INDEMNIFYING PARTY SHALL NOT, IN RESPECT OF THE LEGAL EXPENSES OF ANY
INDEMNIFIED PARTY IN CONNECTION WITH ANY PROCEEDING OR RELATED PROCEEDINGS IN
THE SAME

 

7

--------------------------------------------------------------------------------


 

jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all indemnified parties, and that all
such fees and expenses shall be reimbursed as they are incurred.  Such separate
firm shall be designated in writing by, in the case of parties indemnified
pursuant to Section 6(a), the relevant Holder and, in the case of parties
indemnified pursuant to Section 6(b), the Company.  The indemnifying party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or
judgment.  No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such proceeding and does
not include a statement as to, or an admission of, fault, culpability or a
failure to act by or on behalf of an indemnified party.

 


(D)                                 CONTRIBUTION.  TO THE EXTENT THAT THE
INDEMNIFICATION PROVIDED FOR IN THIS SECTION 6 IS UNAVAILABLE TO AN INDEMNIFIED
PARTY UNDER SECTION 6(A) OR 6(B) HEREOF IN RESPECT OF ANY LOSSES OR IS
INSUFFICIENT TO HOLD SUCH INDEMNIFIED PARTY HARMLESS, THEN EACH APPLICABLE
INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH LOSSES (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE INDEMNIFYING PARTY OR PARTIES ON THE ONE HAND AND THE
INDEMNIFIED PARTY OR PARTIES ON THE OTHER HAND OR (II) IF THE ALLOCATION
PROVIDED IN CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED
TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF THE INDEMNIFYING PARTY OR
PARTIES ON THE ONE HAND AND OF THE INDEMNIFIED PARTY OR PARTIES ON THE OTHER
HAND IN CONNECTION WITH THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH
LOSSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  BENEFITS
RECEIVED BY THE HOLDERS SHALL BE DEEMED TO BE EQUAL TO THE VALUE OF RECEIVING
REGISTRABLE SECURITIES THAT ARE REGISTERED UNDER THE SECURITIES ACT.  THE
RELATIVE FAULT OF THE RELEVANT HOLDER ON THE ONE HAND AND THE COMPANY ON THE
OTHER HAND SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE
UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED
OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE
RELEVANT HOLDER OR BY THE COMPANY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE,
ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR
OMISSION.  BENEFITS RECEIVED BY ANY UNDERWRITER SHALL BE DEEMED TO BE EQUAL TO
THE TOTAL UNDERWRITING DISCOUNTS AND COMMISSIONS, AS SET FORTH ON THE COVER PAGE
OF THE PROSPECTUS FORMING A PART OF THE REGISTRATION STATEMENT WHICH RESULTED IN
SUCH LOSSES.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method or allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  The amount
paid or payable by an indemnified party as a result of the Losses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding this Section 6(d), an indemnifying party that
is a selling Holder of Registrable Securities shall not be required to

 

8

--------------------------------------------------------------------------------


 

contribute any amount in excess of the amount by which the net proceeds received
by such indemnifying party from Registrable Securities sold and distributed to
the public exceeds the amount of any damages that such indemnifying party has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 


(E)                                  THE INDEMNITY AND CONTRIBUTION PROVISIONS
CONTAINED IN THIS SECTION 6 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT
REGARDLESS OF (I) ANY TERMINATION OF THIS AGREEMENT, (II) ANY INVESTIGATION MADE
BY OR ON BEHALF OF THE RELEVANT HOLDER OR ANY PERSON CONTROLLING SUCH HOLDER, OR
THE COMPANY, OR THE COMPANY’S OFFICERS OR DIRECTORS OR ANY PERSON CONTROLLING
THE COMPANY AND (III) THE SALE OF ANY REGISTRABLE SECURITIES BY SUCH HOLDER.

 


SECTION 7.                                ASSIGNMENT OF REGISTRATION RIGHTS. 
THE RIGHTS UNDER THIS AGREEMENT SHALL BE AUTOMATICALLY ASSIGNABLE BY EACH HOLDER
TO ANY TRANSFEREE OF ALL OF THE REGISTRABLE SECURITIES IF: (I) SUCH ASSIGNMENT
IS PURSUANT TO A MERGER, CONSOLIDATION OR SALE OF SUBSTANTIALLY ALL OF THE
ASSETS OF SUCH HOLDER; (II) SUCH HOLDER AGREES IN WRITING WITH THE TRANSFEREE OR
ASSIGNEE TO ASSIGN SUCH RIGHTS, AND A COPY OF SUCH AGREEMENT IS FURNISHED TO THE
COMPANY WITHIN A REASONABLE TIME AFTER SUCH ASSIGNMENT; (III) THE COMPANY IS,
WITHIN A REASONABLE TIME AFTER SUCH TRANSFER OR ASSIGNMENT, FURNISHED WITH
WRITTEN NOTICE OF THE NAME AND ADDRESS OF SUCH TRANSFEREE OR ASSIGNEE, (IV)
IMMEDIATELY FOLLOWING SUCH TRANSFER OR ASSIGNMENT THE FURTHER DISPOSITION OF
SUCH SECURITIES BY THE TRANSFEREE OR ASSIGNEE IS RESTRICTED UNDER THE 1933 ACT
AND APPLICABLE STATE SECURITIES LAWS; (V) AT OR BEFORE THE TIME THE COMPANY
RECEIVES THE WRITTEN NOTICE CONTEMPLATED BY CLAUSE (III) OF THIS SENTENCE THE
TRANSFEREE OR ASSIGNEE PROVIDES THE COMPANY WITH A WRITING AGREEING TO BE BOUND
BY ALL OF THE PROVISIONS CONTAINED HEREIN; AND (VI) SUCH TRANSFER SHALL HAVE
BEEN MADE IN ACCORDANCE WITH THE APPLICABLE REQUIREMENTS OF THE PURCHASE
AGREEMENT.

 


SECTION 8.                                MISCELLANEOUS.

 


(A)                                  AMENDMENTS AND WAIVERS.  THE PROVISIONS OF
THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE
PROVISIONS HEREOF MAY NOT BE GIVEN, UNLESS THE COMPANY HAS OBTAINED THE WRITTEN
CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES THEN
OUTSTANDING.  EACH HOLDER OF REGISTRABLE SECURITIES OUTSTANDING AT THE TIME OF
ANY SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT OR THEREAFTER
SHALL BE BOUND BY ANY SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR
CONSENT EFFECTED PURSUANT TO THIS SECTION 8(A), WHETHER OR NOT ANY NOTICE,
WRITING OR MARKING INDICATING SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER
OR CONSENT APPEARS ON THE REGISTRABLE SECURITIES OR IS DELIVERED TO SUCH HOLDER.

 


(B)                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY
HAND DELIVERY, BY TELECOPIER, BY COURIER GUARANTEEING OVERNIGHT DELIVERY OR BY
FIRST-CLASS MAIL, RETURN RECEIPT REQUESTED, AND SHALL BE DEEMED GIVEN (I) WHEN
MADE, IF MADE BY HAND DELIVERY, (II) UPON CONFIRMATION, IF MADE BY TELECOPIER,
(III) ONE (1) BUSINESS DAY AFTER BEING DEPOSITED WITH SUCH COURIER, IF MADE BY
OVERNIGHT COURIER OR (IV) ON THE DATE INDICATED ON THE NOTICE OF RECEIPT, IF
MADE BY FIRST-CLASS MAIL, TO THE PARTIES AS FOLLOWS:

 

9

--------------------------------------------------------------------------------


 


(1)                                  IF TO A HOLDER, AT THE MOST RECENT LOCATION
FOR SUCH HOLDER PROVIDED TO THE COMPANY;

 


(2)                                  IF TO THE COMPANY, TO:

 

Intraware, Inc.
25 Orinda Way
Orinda, CA 94563
Attention:  John J. Moss, Vice President and General Counsel

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, CA  94304
Attention: Adam R. Dolinko
Telecopy No.:  (650) 493-6811

 


(C)                                  ADDITIONAL PARTIES.  THE PARTIES HERETO
AGREE THAT ADDITIONAL HOLDERS OF SECURITIES OF THE COMPANY MAY, WITH THE CONSENT
ONLY OF THE COMPANY, BE ADDED AS PARTIES TO THIS AGREEMENT WITH RESPECT TO ANY
OR ALL SECURITIES OF THE COMPANY HELD BY THEM, AND SHALL THEREUPON BE DEEMED FOR
ALL PURPOSES “HOLDERS” HEREUNDER.  ANY SUCH ADDITIONAL PARTY SHALL EXECUTE A
COUNTER-PART OF THIS AGREEMENT, AND UPON EXECUTION BY SUCH ADDITIONAL PARTY AND
BY THE COMPANY, SHALL BE CONSIDERED A HOLDER FOR PURPOSES OF THIS AGREEMENT.

 


(D)                                 SUCCESSORS AND ASSIGNS.  EXCEPT AS SET FORTH
IN SECTION 7 ABOVE, THIS AGREEMENT SHALL NOT INURE TO THE BENEFIT OF ANY OTHER
PERSON OTHER THAN THE PARTIES HERETO, EXCEPT A SUCCESSOR OF THE COMPANY.

 


(E)                                  COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE ORIGINAL AND
ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 


(F)                                    HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT
THE MEANING HEREOF.

 


(G)                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 


(H)                                 JURISDICTION.  ANY ACTION OR PROCEEDING
SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY RIGHT ARISING OUT OF, THIS
AGREEMENT MAY BE BROUGHT AGAINST ANY OF THE PARTIES IN THE COURTS OF THE STATE
OF CALIFORNIA OR, IF IT HAS OR CAN ACQUIRE JURISDICTION, IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND EACH OF THE PARTIES
CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE APPROPRIATE APPELLATE
COURTS) IN ANY SUCH ACTION OR PROCEEDING

 

10

--------------------------------------------------------------------------------


 

and waives any objection to venue laid therein.  Process in any action or
proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.

 


(I)                                     SEVERABILITY.  IF ANY TERM PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL, VOID
OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND
RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN
NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED THEREBY, AND THE PARTIES HERETO
SHALL USE THEIR BEST EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE MEANS TO ACHIEVE
THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED BY SUCH TERM,
PROVISION, COVENANT OR RESTRICTION, IT BEING INTENDED THAT ALL OF THE RIGHTS AND
PRIVILEGES OF THE PARTIES SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED
BY LAW.

 


(J)                                     ENTIRE AGREEMENT.  THIS AGREEMENT IS
INTENDED BY THE PARTIES AS A FINAL EXPRESSION OF THEIR AGREEMENT AND IS INTENDED
TO BE A COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF
THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND THE
REGISTRATION RIGHTS GRANTED BY THE COMPANY WITH RESPECT TO THE REGISTRABLE
SECURITIES.  THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERTAKINGS
AMONG THE PARTIES WITH RESPECT TO SUCH REGISTRATION RIGHTS.  NO PARTY HERETO
SHALL HAVE ANY RIGHTS, DUTIES OR OBLIGATIONS OTHER THAN THOSE SPECIFICALLY SET
FORTH IN THIS AGREEMENT.

 


(K)                                  TERMINATION.  THIS AGREEMENT AND THE
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL TERMINATE AS OF THE EFFECTIVENESS
TERMINATION DATE, EXCEPT FOR SECTION 6 HEREOF WHICH SHALL REMAIN IN EFFECT IN
ACCORDANCE WITH ITS TERMS AFTER THE EFFECTIVENESS TERMINATION DATE.

 

(Remainder of page left intentionally blank.)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

INTRAWARE, INC.

 

 

 

 

 

By:

/s/ Peter H. Jackson

 

 

 

Name: Peter H. Jackson

 

 

 

Title: CEO & President

 

 

 

 

 

Buyer

 

 

 

PERMAL U.S. OPPORTUNITIES LIMITED

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:  Manager of Apex Capital, LLC, the
authorized investment advisor

 

 

 

 

 

ZAXIS EQUITY NEUTRAL, LP

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:  Manager of Apex Capital, LLC, the
General Partner

 

 

 

 

 

ZAXIS INSTITUTIONAL PARTNERS, LP

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:  Manager of Apex Capital, LLC, the
General Partner

 

12

--------------------------------------------------------------------------------


 

 

POLLAT, EVANS & CO.

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:  Manager of Apex Capital, LLC, the
General Partner

 

 

 

 

 

PETER W. BRANAGH AND RAMONA Y.
BRANAGH, TRUSTEES FOR THE
BRANAGH REVOCABLE TRUST

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:  Manager of Apex Capital, LLC, the
authorized investment advisor

 

 

 

 

 

ZAXIS OFFSHORE LIMITED

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:  Manager of Apex Capital, LLC, the
authorized investment advisor

 

 

 

 

 

ZAXIS INSTITUTIONAL OFFSHORE

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:  Manager of Apex Capital, LLC, the
authorized investment advisor

 

13

--------------------------------------------------------------------------------


 

 

ZAXIS PARTNERS, LP

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:  Manager of Apex Capital, LLC, the
General Partner

 

 

 

 

 

BARCLAYS GLOBAL INVESTORS LTD.

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:  Manager of Apex Capital, LLC, the
authorized investment advisor

 

 

 

 

 

GUGGENHEIM PORTFOLIO COMPANY XIII

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:  Manager of Apex Capital, LLC, the
authorized investment advisor

 

 

 

 

 

SANFORD J. COLEN AND JEAN N.
COLEN AS TRUSTEES OF THE COLEN
TRUST DATEDJUNE 20, 2001

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title: Trustee

 

14

--------------------------------------------------------------------------------


 

 

MITCHELL AND DAREN BERKETT
TUCHMAN, TRUSTEES OF THE PENNY
TRUST UTD  4/5/99

 

 

 

By:

/s/ Mitchell Tuchman

 

 

 

Name: Mitchell Tuchman

 

 

 

Title: Trustee

 

 

 

 

 

 

/s/ Charles H. Finnie

 

CHARLES H. FINNIE

 

 

 

 

/s/ Adam Fiore

 

ADAM FIORE

 

15

--------------------------------------------------------------------------------


 

Schedule I

 

Schedule of Buyers

 

 

Name/Address of Buyer

 

 

 

 

 

Permal U.S. Opportunities Limited

 

 

 

 

 

Zaxis Equity Neutral, LP

 

 

 

 

 

Zaxis Institutional Partners, LP

 

 

 

 

 

Pollat, Evans & Co.

 

 

 

 

 

Peter W. Branagh and Ramona Y. Branagh, Trustees for the Branagh Revocable Trust

 

 

 

 

 

Zaxis Offshore Limited

 

 

 

 

 

Zaxis Institutional Offshore

 

 

 

 

 

Zaxis Partners, LP

 

 

 

 

 

Barclays Global Investors Ltd.

 

 

 

 

 

Guggenheim Portfolio Company XIII

 

 

 

 

 

Sanford J. Colen and Jean N. Colen as Trustees of the Colen Trust datedJune 20,
2001

 

 

 

 

 

Mitchell and Daren Berkett Tuchman, Trustees of the Penny Trust UTD  4/5/99

 

 

 

 

 

Charles H. Finnie

 

 

 

 

 

Adam M. Fiore

 

 

16

--------------------------------------------------------------------------------